Opinion issued July 16, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00483-CR
———————————
zhang chengfen, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from County Criminal Court at Law No. 14
Harris County, Texas

Trial Court Case No. 1558662

 
MEMORANDUM OPINION
          Appellant,
Zhang Chengfen, has filed an amended motion to dismiss the above-referenced
appeal.  The motion complies with the
Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.2(a).
            We have not yet issued a decision. 
Accordingly, the motion is granted and the appeal is dismissed.
          The Clerk of this Court is directed to
issue the mandate within 10 days.
PER CURIAM
Panel
consists of  Chief Justice Radack, and
Justices Bland and Sharp.
Do
not publish.   Tex. R. App. P. 47.2(b).